             Case 1:18-cv-00508-RC Document 138 Filed 03/29/19 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                  )
 WILMER GARCIA RAMIREZ, et al.,                   )
                                                  )
                Plaintiffs,                       )
                                                  ) Civil Action No. 1:18-CV-00508-RC
        v.                                        )
                                                  )
 UNITED STATES IMMIGRATION AND                    )
 CUSTOMS ENFORCEMENT, et al.,                     )
                                                  )
                Defendants.                       )
                                                  )
                                                  )

                              JOINT STATUS REPORT: March 29, 2019

       In its Order of March 25, 2019, the Court issued the following Minute Order:

It is hereby ORDERED that, beginning on March 29, 2019, and continuing thereafter during the
course of discovery, the parties' shall file a joint status report by the close of business on every
Friday, in which (1) Defendants will explain their compliance with each aspect of the applicable
discovery requirements for that week (this filing will supersede Defendants' requirement to file their
own status report outlining their discovery compliance), and (2) the parties together will identify
and briefly describe any unresolved discovery disputes that require the scheduling of a telephone
hearing for the following week. Before identifying any such dispute, however, the parties must meet
and confer in good faith in an attempt to resolve the dispute informally. If a joint status report
identifies no outstanding disputes, the Court will not schedule a hearing for the following week.
Thus, absent such notification by the parties, the Friday afternoon status hearings will no longer
routinely take place.

Part (1): Defendants compliance with each aspect of the applicable discovery requirements for
         that week:

       Electronically stored information production - Defendants anticipate that they will

produce approximately 5013 documents by the end of the day today. See ECF 113 ¶ 5 (requiring

Defendants to begin rolling productions at a rate of no fewer than 5,000 documents each week

starting on March 1, 2019); Minute Order (Feb. 22, 2019) (extending the due date for the first

rolling production to March 8, 2019).
           Case 1:18-cv-00508-RC Document 138 Filed 03/29/19 Page 2 of 3



       Depositions: Plaintiffs’ deposition of the San Antonio FOJC occurred on March 28, 2019.

Defendants produced the deponent’s Age Out Review Worksheets, SharePoint materials, and

responsive documents on March 22, 2019, supplementing 1,060 electronically stored records, 60

worksheets, and supporting SharePoint material already provided from this deponent and field

office. At this point, there is no deposition scheduled for next week (April 1-5, 2019).

       SharePoint Materials: On March 29, 2019, Defendants produced the remaining SharePoint

materials and Age-Out Review Worksheets for the San Antonio field office and its Harlingen sub-

office that were not already produced. The production was 322 pages. See ECF No. 113 ¶ 2.

       Plaintiffs’ various letters to Defendants: On March 28, Defendants responded to

Plaintiffs’ various letters to Defendants requesting documents with a eight page cover letter and an

electronic production of 534 pages, exclusive of spreadsheets.

(2): Brief description of any unresolved discovery disputes that require the scheduling of a
telephone hearing for the following week.

       The parties do not have any unresolved discovery disputes that would require scheduling a

telephone hearing for April 5, 2019.


DATE: March 29, 2019                             Respectfully submitted,

                                                 By: /s/ Colin A. Kisor

                                                 COLIN A. KISOR
                                                 Deputy Director
                                                 U.S. Department of Justice, Civil Division
                                                 Office of Immigration Litigation –
                                                 District Court Section
                                                 P.O. Box 868, Washington, DC 20044
                                                 Telephone: 202-532-4331


                                                 ATTORNEY FOR DEFENDANTS




                                                  2
          Case 1:18-cv-00508-RC Document 138 Filed 03/29/19 Page 3 of 3



                                CERTIFICATE OF SERVICE
                                Civil Action No. 1:18-00508-RC

        I HEREBY CERTIFY that on March 29, 2019, a true copy of Defendants’ Status Report
was filed with the Clerk of the Court using the CM/ECF system, which sent notification of such
filing via e-mail to the following counsel:


 Tia T. Trout Perez                              Amanda Jacobowski
 KIRKLAND & ELLIS LLP                            KIRKLAND & ELLIS LLP
 655 15th Street, NW                             300 North LaSalle
 Suite 1200                                      Chicago, IL 60654
 Washington, DC 20005                            (312) 862-2000
 (202) 879-5000                                  Fax: (312) 862-2200
 Fax: (202) 879-5200                             amanda.jacobowski@kirkland.com
 ttrout-perez@kirkland.com
                                                 Katherine E.M. Goettel
 Stephen R. Patton                               NATIONAL IMMIGRANT JUSTICE
 KIRLAND & ELLIS LLP                             CENTER
 300 North LaSalle                               208 LaSalle St.
 Chicago, IL 60654                               Ben Franklin Station
 (312) 862-2000                                  St. 1300
 Fax: (312) 862-2200                             Chicago, IL 60604
 stephen.patton@kirkland.com                     (312) 660-1335
                                                 Fax: (312) 660-1505
 Gianna Borroto                                  kgoettel@heartlandalliance.org
 NATIONAL IMMIGRANT JUSTICE CENTER
 208 LaSalle St.                                 Ruben Loyo
 Ben Franklin Station                            NATIONAL IMMIGRANT JUSTICE
 St. 1300                                        CENTER
 Chicago, IL 60604                               208 LaSalle St.
 (312) 660-1615                                  Ben Franklin Station
 Fax: (312) 660-1505                             St. 1300
 gborroto@heartlandalliance.org                  Chicago, IL 60604
                                                 (312) 660-1312
 Jonathan G.C. Fombonne                          Fax: (312) 660-1505
 KIRKLAND & ELLIS LLP                            rloyo@heartlandalliance.org
 609 Main Street
 Houston, TX 77002
 (713) 836-3336
 Fax: (713) 836-3601
 jonathan.fombonne@kirkland.com


                                                 /s/ Colin A. Kisor
                                                 COLIN A. KISOR
